Citation Nr: 1203079	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  05-16 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for postoperative bilateral bunionectomies, claimed as the result of surgical treatment at a Department of Veterans Affairs (VA) medical facility.

2.  Entitlement to VA compensation benefits under the provisions of 38 U.S.C.A.
§ 1151 for postoperative bilateral bunionectomies, claimed as the result of surgical treatment at a VA medical facility.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to October 1975. 

This matter on appeal before the Board of Veterans' Appeals (Board) arises from an August 2006 rating decision by the VA Regional Office (RO) in Atlanta, Georgia that declined to reopen the claim on appeal.  

In a November 2010 decision, the Board, inter alia, declined to reopen the claim for VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for postoperative bilateral bunionectomies, claimed as the result of surgical treatment at a Department of Veterans Affairs (VA) medical facility.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 order, the Court granted a July 2011 Joint Motion to vacate the Board's decision, as to this matter only, and remanded the matter to the Board for compliance with the instructions in the Joint Motion. 

The Board must address the question of whether new and material evidence has been received to reopen the claim for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In light of the favorable decision to reopen the claim for VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for postoperative bilateral bunionectomies, claimed as the result of surgical treatment at a Department of Veterans Affairs (VA) medical facility, the Board has characterized this claim as encompassing 2 issues, as on the title page.

The issues of entitlement to VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for postoperative bilateral bunionectomies, claimed as the result of surgical treatment at a VA medical facility, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  A petition to reopen a claim for VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for postoperative bilateral bunionectomies, claimed as the result of surgical treatment at a Department of Veterans Affairs (VA) medical facility was denied by a February 2005 rating decision.  It was held that there was no evidence of an additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  In addition, the Veteran did not provide competent medical evidence showing that his disability resulted from carelessness, negligence, or fault on the part of VA in providing hospital, medical, or surgical care.  The Veteran was notified of the decision, but did not appeal. 

2.  Additional evidence associated with the claims file since the February 2005 RO decision was not previously before agency decision makers, and relates to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for postoperative bilateral bunionectomies. extremities.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied the petition to reopen the claim of entitlement to VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for postoperative bilateral bunionectomies is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

2.  Since the February 2005 rating decision, new and material evidence has been received; hence, the requirements to reopen the claim for VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for postoperative bilateral bunionectomies have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition of the petition to reopen the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for postoperative bilateral bunionectomies, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.

II.  Petition to Reopen

Direct service connection for postoperative bilateral bunionectomies was denied in several unappealed rating decisions.  However, the first denial of compensation benefits under 38 U.S.C.A. § 1151 for this disability was in an unappealed July 2004 rating decision.  Thereafter, the Veteran filed a claim to reopen.  In a February 2005 rating decision, the RO denied reopening of the claim, and the Veteran received notice of such denial in a February 2005 letter.  Although notified of the RO's denial in February 2005, the Veteran did not initiate an appeal; hence, the February 2005 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The Veteran seeks to reopen a claim for compensation benefits under the provisions 38 U.S.C.A. § 1151 for additional disability as the result of surgical treatment at a VA medical facility. 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if the additional disability were service connected.  For claims filed after October 1, 1997, such as this one, benefits shall be awarded for qualifying additional disability if the disability was not the result of the Veteran's willful misconduct; and the disability was caused by hospital care or medical treatment furnished by the VA; and the proximate cause of the disability was either: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151. 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability. Merely showing that a Veteran received care, treatment, or examination and that the Veteran afterward had additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1) (2011).  Additionally, hospital care, medical or surgical treatment, or examination cannot be found to cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. 
§ 3.361(c)(2) . 

To establish that "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination" proximately caused additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination either: (1) caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1). 

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's death was an event not reasonably foreseeable is in each case a determination to be based on what a reasonable healthcare provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable healthcare provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2). 

Under 38 C.F.R. § 17.32, informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time. 

In sum, basically, entitlement under 38 U.S.C.A. § 1151 requires the following. First the evidence must show that the VA treatment actually caused the claimed disability-not that disability merely came into existence chronologically at the time of or after the treatment.  If there is actual causation, then the evidence must show that the resulting disability resulted from (was proximately caused by) either (1) carelessness, negligence, lack of proper skill, error in judgment, or similar kind of fault by VA in providing the treatment (either by failure to exercise degree of care expected of a reasonable healthcare provider, or by providing the treatment without providing informed consent); or (2) an event not reasonably foreseeable; that is, an event which a reasonable healthcare provider would not have foreseen to be an ordinary risk of the treatment. 

The Veteran sought to reopen his claim in February 2006.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3   (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).   In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court recently held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  In Shade, the Court found that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which 'does not require new and material evidence as to each previously unproven element of a claim.'

In this case, the evidence of record at the time of the February 2005 denial included the service treatment records which show no evidence of any foot problems or bunions.  The post-service medical evidence from December 1996 reveals that the Veteran complained of having painful bunions for 21 years, as well as painful hammertoes and painful calluses.  The diagnosis was bone and soft tissue hyperkeratosis in the skin and hypertrophic changes in the bone. 

Another December 1996 VA treatment record indicates that the Veteran had had painful feet for 21 years, ever since he was released from service, and it has worsened through the years.  The assessment was bilateral hallux valgus, second, with bilateral plantar flexed metatarsal.  The proposed procedure was bilateral bunionectomy, arthroplasty, second, and elevating osteotomy.  The risks of the surgery were explained, such as loss of toes, feet, legs, limbs, and life.  It was noted that the procedure and risks were explained in lay terms. 

The Veteran underwent the procedure in December 1996 and was noted to have done well.  Postoperative X-ray studies revealed bilateral osteotomy and arthroplasty changes, but no evidence of callus formation or soft tissue abnormality. 

An October 2002 VA treatment record notes that the Veteran fractured the neck of the second metatarsal six months earlier.  He was instructed on proper shoe gear, and was informed that surgery was needed to correct the second digits and the bunion reoccurrence of the right foot.  The Veteran underwent additional private surgery (modified bunionectomy and osteotomy of the right foot) in October 2003. 

Another October 2002 VA podiatry clinic note indicates that the Veteran feels like his right toe is going to burst.  He said that he has had such pain since 1996 when he had surgery through VA in 1996 in Tuskegee. 

In February 2006, the Veteran filed a petition to reopen the claim for VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for postoperative bilateral bunionectomies, claimed as the result of surgical treatment at a VA medical facility.  Since the February 2005 rating decision, evidence added to the record includes a March 2007 VA podiatry clinic indicates continued painful calluses and pain at previous surgical sites at the second left toe and big right toe.  The Veteran stated that his left foot pain has decreased from a 6/10 to a 3/10. 

A November 2007 VA podiatry clinic note indicates that the Veteran returned for continued painful left second toe, which was getting worse.  He was made aware of the surgical options to correct his right foot bunion but indicated that he did not want surgery.  He stated that he thinks he is ready for surgery on his left foot second toe.  He had no other pedal complaints.  The assessment noted that the Veteran had possible entrapment/neuroma, left, secondary to surgery.

A December 2007 VA podiatry clinic note reflects that the Veteran had continued complaints of a painful left second toe, which has been painful since 1996 surgery.  The Veteran stated that the pain improved from prior injections.  It was noted that he uses ambulators with foam cushions to the second digits.  He also uses a cane.  The assessment was possible entrapment or neuroma of the left second toe due to surgery.
 
A December 2007 X-ray study of the left foot showed stable left foot since the November 2005 X-ray study. 

An April 2008 VA podiatry note indicates that the Veteran stated that he has an entrapped nerve secondary to bunion surgery.  He stated that the same situation was present with the other foot until revision surgery.  There were no new findings and he has been treated with injections, which resulted in improvement.  He had an arthroplasty by a private foot surgeon and he complained that that toe is somewhat floppy and mildly painful.  The assessment included possible entrapment/neuroma, left, secondary interspace to surgery.  

In this case, the evidence submitted since the February 2005 rating decision includes VA medical records from November 2007, December 2007 and April 2008 that suggest that the Veteran has an additional disability, that is, possible entrapment/neuroma secondary to prior surgery.  This evidence is new, as it was not part of the record at the time of the February 2005 rating decision.  In addition, it is material, as it relates to one unestablished fact necessary to substantiate the claim, by indicating that the Veteran may have an additional disability related to VA treatment, an element missing at the time of the previous, final rating decision.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for postoperative bilateral bunionectomies are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

To the limited extent that new and material evidence to reopen the claim for VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for postoperative bilateral bunionectomies has been received, the appeal is granted. 


REMAND

Having found that the Veteran has successfully reopened the claim for VA compensation benefits under the provisions of 38 U.S.C.A. § 1151 for postoperative bilateral bunionectomies, the Board must now conduct a de novo review.  However, the Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to this claim.  

As noted above, to establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the Veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

In this case, while VA medical records from November 2007, December 2007, and April 2008 suggest that the Veteran has an additional disability, that is, possible entrapment/neuroma secondary to prior surgery, such possibility is insufficient for a grant of the benefit sought on appeal.  However, this evidence is sufficient to trigger the Secretary's duty to assist by providing a medical opinion.  In this case, the Veteran has not been afforded a VA examination in conjunction with this claim, and it must be remanded for a VA examination to be scheduled and an opinion obtained as to whether the Veteran has an additional disability, currently assessed as possible entrapment/neuroma, that was due to as a result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers, or on account of an event not reasonably foreseeable in the course of VA treatment or surgery.  

In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. 
§ 17.32).  38 C.F.R. § 3.361(d)(2). 
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination with a physician with the appropriate expertise to determine whether the Veteran has any additional disability following his December 1996 bilateral bunionectomies.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

Following a claims file review and examination of the Veteran, the VA examiner should state whether: 

(a) The Veteran's possible entrapment/neuroma, left, secondary to surgery assessed in November 2007, December 2007 and April 2008 VA medical records constitutes an additional disability following the surgery in December 1996.  

(b)  If and only if the VA examiner finds that an additional disability followed the VA surgery, the VA examiner should discuss whether it is at least as likely as not that such additional disability is: 

(1)  Due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA during the surgical treatment; or 

(2)  Whether such additional disability was not a reasonably foreseeable outcome of the surgical procedure.  In this regard, the VA examiner should specifically discuss the informed consent form that the Veteran signed in December 1996 that notes the Veteran was advised of the risks involved with the bilateral bunionectomy, which were noted as pain, numbness, excessive bleeding, reoccurrence, infection, swelling, and loss of toe, toes, foot, legs, limbs, and life.  The examiner should address the Veteran's attorney's contentions in a November 2011 letter that while the Veteran's VA medical records indicate that he was informed of the risks of "loss of toe, toes, foot, feet leg(s), limb(s), life, there was no mention of the possibility of increased pain, entrapment, or neuroma and that therefore, the full risks of the surgery were not disclosed to the Veteran.  

The RO/AMC should provide the examiner with the provisions governing informed consent found at 38 C.F.R. §§ 3.361 and 17.32. 

A rationale must be provided for all opinions rendered.  If the examiner cannot respond without resorting to speculation, an explanation as to why a response would be speculative must be provided. 

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  

3.  If the benefit sought on appeal remains denied, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


